Case 3:18-cv-13701-RHC-SDD ECF No. 22, PageID.301 Filed 05/31/19 Page 1 of 5




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

NATIONAL ELECTRONICAL ANNUITY PLAN,

                  Plaintiff,
                                            Case No. 18-cv-13701
v.
                                            Hon. Robert H. Cleland
HENKELS & MCCOY, INC.,                      Mag. Stephanie Dawkins Davis

          Defendant.
__________________________________________________________________

George H. Kruszewski (P25857)          Brian M. Schwartz (P69018)
Sachs Waldman                          MILLER, CANFIELD, PADDOCK AND STONE,
Attorneys for Plaintiff                P.L.C.
1423 Easts Twelve Mile Road            Attorneys for the Defendant
Madison Heights, MI 48071              150 West Jefferson, Suite 2500
(248) 658-0800                         Detroit, Michigan 48226
gkruszewski@sachswaldman.com           (313) 963-6420
                                       schwartzb@millercanfield.com

__________________________________________________________________

                   DEFENDANT’S PRELIMINARY WITNESS LIST

       Henkels & McCoy, Inc., (“Defendant”) hereby submits its Preliminary

Witness List, pursuant to the Court’s May 15, 2019 Scheduling Order (Non-Jury).

Defendant states that the following witnesses may be called at trial if it appears

that they have noncumulative knowledge of facts relevant to issues which may

arise at trial:
Case 3:18-cv-13701-RHC-SDD ECF No. 22, PageID.302 Filed 05/31/19 Page 2 of 5




     1.    Steve Freind

           Mr. Freind may testify about the negotiation, intent and status of the
           relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.

     2.    Clint Grassmick

           Mr. Grassmick may testify about the negotiation, intent and status of
           the relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.

     3.    Sue Gannon

           Ms. Gannon may testify about the negotiation, intent and status of the
           relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.

     4.    Pierre Adam

           Mr. Adam may testify about the negotiation, intent and status of the
           relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.

     5.    To be determined

           An individual who may testify about the nature of the work being
           performed for which Plaintiff seeks fringe benefit contributions.

     6.    To be determined

           An individual who may testify that any work being performed is
           “outside telephone work” as that term is used in the relevant collective
           bargaining agreements.

     7.    Dean Bradley

           Mr. Bradley may testify about the negotiation, intent and status of the
           relevant collective bargaining agreements as well as some of the
           allegations set forth in Plaintiff’s Amended Complaint.
Case 3:18-cv-13701-RHC-SDD ECF No. 22, PageID.303 Filed 05/31/19 Page 3 of 5




      8.     Chad Clark

             Mr. Clark may testify about the negotiation, intent and status of the
             relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      9.     Keith T. Sarns

             Mr. Sarns may testify about the negotiation, intent and status of the
             relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      10.    Kevin M. Shaffer

             Mr. Shaffer may testify about the negotiation, intent and status of the
             relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      11.    Henry J Matuliewicz

             Mr. Matuliewicz may testify about the negotiation, intent and status of
             the relevant collective bargaining agreements as well as some of the
             allegations set forth in Plaintiff’s Amended Complaint.

      Defendant may also call records custodians and past and present employees

of the following entities:

      12.    Henkels & McCoy, Inc.

      13.    National Electrical Annuity Plan

      14.    International Brotherhood of Electrical Workers, Local 17

      15.    International Brotherhood of Electrical Workers, Local 876

      16.    International Brotherhood of Electrical Workers

      In addition, Defendant may call the following witnesses:
Case 3:18-cv-13701-RHC-SDD ECF No. 22, PageID.304 Filed 05/31/19 Page 4 of 5




         17.       All persons referred to any complaint filed in this lawsuit, but not
                   specifically named.

         18.       All persons who signed or who are referred to in any collective
                   bargaining document relevant to this lawsuit.

         19.       All persons or entities listed on Plaintiff’s witness list, or any other
                   witness list filed in this case.

         20.       All persons or entities referred to in depositions, interrogatories,
                   answers to interrogatories, responses to requests for documents or
                   responses to third-party subpoenas.

         As discovery is ongoing, Defendant reserves the right to designate further

witnesses, including experts, after the close of discovery.             If it appears that

additional witnesses will or may be called to testify at trial, their names shall be

reported to Plaintiff’s counsel as soon as possible prior to trial. This restriction

does not apply to rebuttal witnesses.

                                      Respectfully submitted,

                                      /s/Brian M. Schwartz
                                      Miller, Canfield, Paddock and Stone, P.L.C.
                                      Attorneys for Defendant
                                      150 West Jefferson, Suite 2500
                                      Detroit, Michigan 48226
                                      (313) 963-6420
                                      schwartzb@millercanfield.com
Dated: May 31, 2019                   P69018

33692891.2\154842-00002
Case 3:18-cv-13701-RHC-SDD ECF No. 22, PageID.305 Filed 05/31/19 Page 5 of 5




                            CERTIFICATE OF SERVICE
          I hereby certify that on May 31, 2019, I caused to be electronically filed the

foregoing paper with the Clerk of the Court using the ECF system which will send

notification of such filing to all attorneys of record.


                                   /s/Brian M. Schwartz
                                   Miller, Canfield, Paddock and Stone, P.L.C.
                                   Attorneys for Defendant
                                   150 West Jefferson, Suite 2500
                                   Detroit, Michigan 48226
                                   (313) 963-6420
                                   schwartzb@millercanfield.com
                                   P-69018
33692891.2\154842-00002
